Citation Nr: 0519200	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than April 22, 1998, 
for the award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1966.  He died in August 1983.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which assigned an effective date of 
April 22, 1999, for entitlement to DIC benefits.  The Board 
notes that the RO granted an earlier effective date, to April 
22, 1998, in a February 2000 rating decision.  However, 
within one year of notification of that decision, the 
appellant indicated her disagreement with the currently 
assigned effective date and thereafter perfected this appeal.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge sitting in Providence, Rhode Island, in 
May 2005.


FINDINGS OF FACT

1.  The veteran died in August 1983 of disseminated 
histiocytic lymphoma (non-Hodgkin's lymphoma).  

2.  In August 1983, the appellant filed a claim with the 
Social Security Administration (SSA) on Form SSA-5 F6 (for 
mother's or father's insurance benefits).

3.  Applications for parent's insurance benefits with the SSA 
(Form SSA-5) are considered claims for VA death benefits.

4.  The appellant's claim for DIC benefits was pending since 
August 1983.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 6, 
1991, for the award of dependency and indemnity compensation 
benefits, have been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002);  38 C.F.R. §§ 3.152, 3.153, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  Among other things, the VCAA heightens VA's 
duty to assist, including the duty to notify and to obtain 
information relevant to a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004),  Regardless of any deficiencies with 
regard to notice and duty to assist, the decision below is a 
full grant of benefits requested.  Under the circumstances, 
adjudication of this appeal by the Board poses no risk of 
prejudice to the appellant because she will be receiving the 
requested DIC benefits effective from the earliest date 
possible by law, which is the date from which she gets such 
compensation, and her claim on appeal can result in no 
greater award.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran had active military service, including in the 
Republic of Vietnam, from July 1964 to August 1966.  He died 
in August 1983 of disseminated histiocytic lymphoma (non-
Hodgkin's lymphoma).  VA received a VA Application for United 
States Flag for Burial Purposes in August 1983 from the 
funeral director hired by the appellant.  VA received an 
Application for VA Burial Benefits in March 1984 from a 
service representative.  The appellant testified that she did 
not receive any application or information regarding benefits 
from VA after the veteran's death.  A VA-Form 21-679, 
Memorandum for File-Dependent's Claim, indicated that VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation (DIC) or Death Pension by a Surviving Spouse or 
Child), was not sent to the appellant based on a preliminary 
determination that no one was entitled to such benefits.

As an initial matter, the Board notes that the appellant 
testified that she was told by the funeral director she hired 
that he would take care of her VA benefits.  She noted that 
she had received a United States flag and that the veteran is 
buried in a veteran's cemetery.  To the extent that the 
appellant is contending that either the VA Application for 
United States Flag for Burial Purposes filed in August 1983 
or the Application for VA Burial Benefits filed in March 1984 
should be construed as a formal or informal claim for DIC 
benefits, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an 
application for VA burial benefits is not a formal 
application for DIC.  Mitscher v. West, 13 Vet. App. 123 
(1999); Shields v. Brown, 8 Vet. App. 346, 349 (1995); Herzog 
v. Derwinski, 2 Vet. App. 502, 503 (1992).  See also Thompson 
v. Brown, 6 Vet. App. 436, 437 (1994) (application for DIC 
benefits and application for flag, individually or together, 
"are not the functional equivalent of an application for 
burial benefits").  By extension, it seems clear that an 
application for a flag cannot be considered a formal 
application for DIC.

Further, in Shields, supra, the Court also held that the 
application for burial benefits would not be construed as an 
informal claim for DIC where the claimant had not checked the 
box on the application which indicated that the veteran's 
death was related to service.  The Board notes that the 
version of the burial benefits form filed in this case did 
not have such a box on the application.  Since the burial 
benefits application cannot be construed as an informal claim 
for DIC benefits, the VA was not under an obligation to 
forward a formal DIC application to the appellant pursuant to 
38 C.F.R. § 3.155(a) (where informal claim is received, VA 
must provide the claimant with a formal claim and thereafter 
claimant must file a formal application within one-year in 
order to preserve the filing of the informal claim as the 
date of claim).  By analogy, it seems reasonable to conclude 
that the application for a flag cannot be construed as an 
informal claim for DIC either.  For these reasons, the Board 
concludes that these applications, for burial benefits and a 
flag, filed within one year of the veteran's death, cannot be 
construed to have put VA on notice that she was also seeking 
DIC benefits and that VA was thus obligated to provide her 
with the requisite forms for her to apply for those benefits. 

On April 22, 1999, the appellant filed an Application For 
Dependency and Indemnity Compensation (DIC) Or Death Pension 
By A Surviving Spouse Or Child (VA Form 21- 534).  In August 
1999, the RO granted service connection for the cause of the 
veteran's death and assigned an effective date of April 22, 
1999, the date of her claim.  

In January 2000, the appellant submitted a statement 
disagreeing with the August 1999 decision and asserting a 
claim for an earlier effective date for the award of DIC 
benefits.  She contended that her effective date of DIC 
benefits should coincide with the date she filed for survivor 
benefits with the Social Security Administration (SSA) in 
August 1983.  In a February 2000 rating decision, it was 
determined that an earlier effective date of April 22, 1998, 
was proper given that the appellant's DIC benefits were 
awarded pursuant to liberalizing legislation which found the 
specific disability that caused the veteran's death to be 
recognized as service-connected.  The RO found that since the 
first DIC claim was filed in 1999, the earliest effective 
date possible was one year prior to the date of claim.  
38 U.S.C.A. § 5110(g) (2000); 38 C.F.R. § 3.114 (2004). 

During her May 2005 Travel Board hearing, the appellant 
testified that she filed a claim for benefits with SSA in 
August 1983, shortly after the death of the veteran.  The 
appellant provided a copy of page 6 of SSA-5 F6, Receipt for 
Your Claim for Social Security Mother's or Father's Insurance 
Benefits, which indicated that she had filed the claim with 
SSA on August 16, 1983.  In addition, a Form SSA 2458, Report 
of Confidential Social Security Benefit Information, signed 
and dated September 1999 by an authorized official from the 
SSA, certified that social security benefits for the 
appellant were filed in August 1983.  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  When the claim for dependency and indemnity 
compensation is received within one year of the initial 
report of actual death, the appropriate effective date shall 
be the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c) 
(2003).  Where an award is based on  liberalizing legislation 
benefits are not authorized prior to the effective date of 
the liberalizing regulation.  38 U.S.C.A. § 5110(g) (West 
20002; 38 C.F.R. § 3.114 (2004). 

As noted above, the currently assigned effective date (April 
22, 1998) was based on the April 1999 claim for DIC benefits 
and the date of enactment of the liberalizing legislation 
upon which the grant of benefits was made.  The appellant 
testified that she filed an application for Social Security 
benefits shortly after the veteran's death, and that such an 
application qualifies as an earlier claim for DIC benefits 
under 38 U.S.C.A. § 5105 (West 2002) and 38 C.F.R. § 3.153 
(2003).  As will be explained below, the Board agrees.

The Board notes that 38 U.S.C.A. § 5105 (West 2002) pertains 
to joint applications for social security and dependency and 
indemnity compensation, and reads, in pertinent part, as 
follows: 

(a)  The Secretary and the Commissioner 
of Social Security shall jointly 
prescribe forms for use by survivors of 
members and former members of the 
uniformed services in filing application 
for benefits under chapter 13 of this 
title and title II of the Social Security 
Act (42 U.S.C. 401 et seq.).  Each such 
form shall request information sufficient 
to constitute an application for benefits 
under both chapter 13 of this title [38 
USCS §§ 1301 et seq.] and title II of the 
Social Security Act (42 U.S.C. 401 et 
seq.).

(b)  When an application on such form is 
filed with either the Secretary or the 
Commissioner of Social Security, it shall 
be deemed to be an application for 
benefits under both chapter 13 of this 
title [38 USCS §§ 1301 et seq.] and title 
II of the Social Security Act (42 U.S.C. 
401 et seq.).

"A specific claim in the form prescribed by the Secretary 
(or jointly with the Secretary of Health and Human Services, 
as prescribed by 38 C.F.R. § 3.153) must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  (See § 3.400(c) concerning 
effective dates of awards.)."  38 C.F.R. § 3.152 (2004).

An application on a form jointly 
prescribed by the Secretary and the 
Secretary of Health, Education, and 
Welfare filed with the Social Security 
Administration on or after January 1, 
1957, will be considered a claim for 
death benefits, and to have been received 
in the Department of Veterans Affairs as 
of the date of receipt in Social Security 
Administration.  The receipt of such an 
application (or copy thereof) by the 
Department of Veterans Affairs will not 
preclude a request for any necessary 
evidence.  

38 C.F.R. § 3.153 (2004).

Initially, the Board notes that the determination as to 
whether the appellant had indeed filed a claim with SSA on a 
form "jointly prescribed" so as to also constitute a claim 
for DIC benefits is complicated by the fact that a complete 
copy of the appellant's original 1986 claims for SSA death 
benefits are not on file.

While these records are not on file, the fact that the 
appellant filed a claim with SSA is not in debate.  As noted 
above, an authorized SSA official has certified that social 
security benefits for the appellant and her children were 
filed in August 1983.  The official indicated on a Form SSA 
2458, Report of Confidential Social Security Benefit 
Information, signed and dated September 1999, that this was 
for benefits as a mother on the veteran's record.  Further, 
the appellant has submitted her receipt for her Form SSA-5.  

For guidance as to whether the Form SSA-5 certified to have 
been filed by the appellant in August 1983 are among the 
forms "jointly prescribed" so as to also constitute a claim 
for DIC benefits, the Board turns to Kay v. Principi, 16 Vet. 
App. 529 (2002).  When presented with a remarkably similar 
fact pattern, the Court in Kay vacated a Board decision 
denying an earlier effective date and remanded the matter 
pointing out the following:

The Board decision fail[ed] to address 
the applicable VA Manual M21-1 provisions 
6.05 and 26.01(h).  These provisions 
provide a broad definition for the types 
of applications that are considered joint 
applications for VA and SSA benefits . . 
. .  The Board's analysis also lacks 
historical support for distinguishing the 
type of application used [by the 
appellant] from applications used for 
other benefits . . . for which SSA and VA 
have jointly prescribed applications, 
such as those listed in 42 U.S.C.A. § 
402(o).

See Kay v. Principi, 16 Vet. App. 529, 533 (2002)

The Board notes that applicable VA Adjudication Procedure 
Manual M21-1 provisions do provide a broad definition for the 
types of applications that are considered joint applications 
for VA and SSA benefits.  Specifically, an application for 
survivor's benefits filed with the SSA because of the death 
of a veteran constitutes a claim for VA death benefits and is 
considered to have been received in VA as of the date of 
receipt in the SSA.  M21-1, Part IV, Chapter 6.05.  
Additionally, M21-1, Part IV, Chapter 26.01, indicates that 
an application filed with the SSA for survivor's benefits 
because of the death of a veteran constitutes a claim for VA 
death benefits even if VA Form 21-4182, Application for DIC 
or Death Pension, is not received by VA.  For additional 
guidance as to which applications are "jointly prescribed" 
by VA and SSA, the Board again follows the Court's direction 
and turns to 42 U.S.C.A. § 402(o), which essentially 
enumerates the benefits for which an application properly 
filed with VA may also constitute an application for SSA 
benefits.  It states the following:

In the case of any individual who would 
be entitled to benefits under subsection 
(d) [addressing child's insurance 
benefits], (e) [addressing widow's 
insurance benefits], (g), [addressing 
mother's and father's insurance benefits] 
or (h) [addressing parent's insurance 
benefits] of this section upon filing 
proper application therefor, the filing 
with the Administrator of Veterans 
Affairs by or on behalf of such 
individuals of an application for such 
benefits, on the form described in 
section 5105 of title 38, shall satisfy 
the requirement of such subsection (d), 
(e), (g), or (h) that an application for 
such benefits be filed.

42 U.S.C.A. § 402(o).

Reviewing this matter under the guidance provided by the 
Court in Kay, and resolving doubt in favor of the appellant, 
the Board finds that the claim the authorized official from 
SSA certified the appellant filed in August 1983 (for 
benefits as a survivor mother, on a Form SSA-5 for the 
appellant), is, in fact, of the type that are jointly 
prescribed for use by survivors as applications for VA and 
SSA benefits.  See Kay v. Principi, supra; M21-1, Part IV, 
Chapters 6.05 and 26.01; 42 U.S.C. § 402(o) (2002); 
38 U.S.C.A. § 5105 (West 2002); 38 C.F.R. § 3.152 (2004).

Inasmuch as SSA was a part of Health and Human Service 
(formerly Health, Education, and Welfare) at the time of the 
veteran's death in 1983, the appellant's filing of a standard 
application Form SSA-5 (for parent's insurance benefits) 
would have been on a form prescribed by the Secretary of 
Health and Human Services. (38 C.F.R. § 3.152).  Since the 
appellant's application was on a form jointly prescribed by 
the Secretary and the Secretary of Health, Education, and 
Welfare filed with the Social Security Administration on or 
after January 1, 1957, the Board is of the opinion the actual 
receipt of the appellant's claim for DIC benefits should be 
in August 1983, when Social Security Administration received 
the appellant's form SSA-5.

Consequently, the appellant's claim for DIC benefits was 
pending from August 1983, and not April 1999; the date of 
claim should stem from this earlier date.  However, this does 
not end the inquiry.  As noted above, the basic rule 
pertaining to effective dates states that the effective date 
of an award will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2004).  Additionally, VA law provides that where an 
award is based on  liberalizing legislation, benefits are not 
authorized prior to the effective date of the liberalizing 
regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2004).

In this case, the award of DIC benefits was based on a law 
that became effective February 2, 1991.  On that date, 
legislation was signed into law which added certain diseases, 
including non-Hodgkin's lymphoma, associated with military 
service in the Republic of Vietnam during the Vietnam era to 
those diseases subject to presumptive service connection.  
See The Agent Orange Act of 1991, Pub. L. No. 102-4 (current 
version codified at 38 U.S.C.A. § 1116 (West 2002)); Diseases 
Associated with Service in the Republic of Vietnam, 58 Fed. 
Reg. 29,107 (May 19, 1993).  Although the appellant's claim 
was pending since August 1983, the earliest possible 
effective date for the grant of DIC benefits is the effective 
date of the liberalizing law, February 2, 1991.  Accordingly, 
the proper effective date for the award of DIC benefits, as 
shown by the preponderance of the evidence, shall be February 
2, 1991.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p)(2004).


ORDER

An earlier effective date, to February 2, 1991, for the award 
of dependency and indemnity compensation benefits is granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


